Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made this
11th day of December, 2014 (the “Effective Date”), by and between Galectin
Therapeutics Inc., a Nevada corporation (the “Company”), and Harold Shlevin
(“Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed with the Company pursuant to the terms
of an employment agreement by and between the Company and Executive, dated
August 27, 2012 (the “Prior Agreement”); and

WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue employment with the Company, all in accordance with the
terms hereof.

NOW, THEREFORE, in consideration of the terms, conditions, and mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree as follows:

1. Employment. The Company hereby continues to employ Executive and Executive
hereby continues to accept employment by the Company beginning on the Effective
Date upon the terms and conditions hereinafter stated.

2. Term. Unless sooner terminated as provided herein, Executive’s term of
continued employment hereunder shall commence on the Effective Date and continue
until December 31, 2015 (the “Initial Term”). Unless either party provides
written notice of non-renewal at least sixty (60) days prior to the expiration
of the Initial Term or any Renewal Term, as defined below, this Agreement shall
automatically renew for a period of twelve (12) months and shall automatically
be renewed thereafter for subsequent terms of twelve (12) months (each, a
“Renewal Term”; the Initial Term and any Renewal Terms are referred to herein
collectively as the “Term”).

3. Duties. During the Term, Executive agrees to continue to serve as, and the
Company continues to employ Executive as, the Chief Operating Officer of the
Company. Executive will report to the Chief Executive Officer of the Company
(the “Reporting Officer”). Executive agrees to perform such duties, subject to
the reasonable direction of the Reporting Officer, as are customarily performed
by chief operating officers in companies of similar size and scope in industries
similar to the industry in which the Company operates, including, but not
limited to, executive management and supervisory duties, responsibilities, and
authority in connection with the Company’s operations. Executive shall perform
his duties at locations as reasonably directed by the Reporting Officer.

4. Compensation. As compensation for services rendered by Executive pursuant to
this Agreement, the Company agrees to pay Executive the following as
compensation:

(a) Base Salary. Executive’s base salary for 2014 was increased, effective as of
May 16, 2014, to Two Hundred and Thirty Thousand and No/100 Dollars
($230,000.00) (“Base Salary”). The Compensation Committee of the Board of
Directors of the Company (“Compensation Committee”) shall review the Base Salary
at least annually during the Term for the purpose of determining whether the
Base Salary should be adjusted based on a review of market conditions



--------------------------------------------------------------------------------

applicable to base compensation for executives of comparable companies and
positions comparable to Executive; provided, however, that Base Salary shall in
no event be less than Two Hundred and Thirty Thousand and No/100 Dollars
($230,000.00) per year. For 2015, the Compensation Committee may (but is not
required to) increase the Base Salary based on reports and findings from
compensation consultants that it has engaged. The Compensation Committee shall
make a recommendation to the Board of Directors for any adjustment to Base
Salary; and

(b) Annual Performance Bonus. An annual bonus, based on attainment of one or
more pre-established individual and/or Company performance goals established by
the Compensation Committee, as reasonably determined by the Compensation
Committee (the “Performance Bonus”) shall be paid within thirty (30) days
following the end of the applicable calendar year. During the Term, including,
without limitation, calendar year 2014, Executive’s target Performance Bonus
opportunity shall be no less than thirty percent (30%) of Executive’s Base
Salary as of the close of the applicable calendar year. Executive acknowledges
and agrees that the Performance Bonus represents Executive’s “short term
incentive” opportunity under the Company’s Employee Short-Term and Long-Term
Incentive Program (the “Incentive Program”). Notwithstanding anything contained
herein to the contrary, the Company shall not be obligated to make any payment
of the Performance Bonus in the event that Executive is terminated for Cause (as
defined below) by the later of: (i) the end of the applicable calendar year or
(ii) the date after the end of the calendar year that it is determined that
Cause for such termination did exist, so long as the process for termination for
Cause was initiated in accordance with Section 6(b) below prior to the end of
the applicable calendar year; and

(c) Incentive Awards. During the Term, including, without limitation, calendar
year 2014, Executive shall be eligible to receive a stock option award (or
another long-term incentive award) in accordance with the terms and conditions
of the Incentive Program or any successor program (“Incentive Award”).
Executive’s previously granted stock options shall continue to be subject to the
Company’s Amended and Restated 2009 Incentive Compensation Plan (the “Stock
Option Plan”) and each stock option’s applicable stock option agreement.

Base Salary shall be payable in accordance with the Company’s customary payroll
practices, and Base Salary, Performance Bonus and Incentive Award shall be
subject to normal withholding and payroll deductions and subject to periodic
review by the Compensation Committee.

5. Other Compensation. In addition to his Base Salary, Performance Bonus and
Incentive Award, the Company shall provide to Executive such other benefits as
are customarily provided to other similarly-situated employees at the Company,
subject to eligibility as provided in each such benefit plan or program. By way
of example, Executive shall:

(a) be eligible to participate in employee fringe benefits and pension and/or
profit-sharing plans that may be provided by the Company to its employees in
accordance with the provisions of any such benefit plans, as the same may be in
effect from time to time, including without limitation, the Company’s
401(k) profit-sharing plan and matching of Executive’s contributions thereunder
by the Company; the Company and Executive acknowledge and agree that (i) as of
the date hereof, the Company will match three percent (3%) of Executive’s
contributions for the first three percent (3%) of Executive’s salary that
Executive contributes to the 401(k) profit-sharing plan, and (ii) such level of
matching may be revised as mutually agreed upon by the Company and Executive
from time to time;

 

2



--------------------------------------------------------------------------------

(b) be eligible to receive any term life insurance benefits that may be provided
by the Company to its employees in accordance with the provisions of any such
plans, as the same may be in effect from time to time;

(c) be eligible to participate in employee incentive stock option plans that may
be provided by the Company to its employees in accordance with the provisions of
the Stock Option Plan and any other such plans, as the same may be in effect
from time to time;

(d) be eligible to participate in any medical, pharmacy benefit and other health
plans (the policies covering both Executive and his spouse being the “Health
Insurance”) or other employee welfare benefit plans that may be provided by the
Company to its employees in accordance with the provisions of any such plans, as
the same may be in effect from time to time (and the Company covenants to
provide Health Insurance at all times or if no Health Insurance is offered by
the Company to its employees, the Company shall pay the cost of the individual
insurance policies providing gold-level or comparable coverage); provided,
however, that fifteen percent (15%) of the cost of participating in Health
Insurance or any individual insurance coverage shall be paid by Executive;

(e) in addition to all paid holidays given by the Company to its employees, be
entitled to (i) twenty (20) business days as paid vacation days for each
calendar year (all of which accrue on the first day of such year), (ii) to carry
over up to ten (10) accrued but unused vacation days to the following year (with
any remaining unused vacation days forfeited at the end of the year), and
(iii) to be paid for any accrued but unused vacation days (including any
vacation days carried over) upon any termination of employment;

(f) be entitled to sick leave, sick pay and disability benefits in accordance
with any Company policy that may be applicable to similarly situated employees
from time to time;

(g) be entitled to reimbursement for all reasonable and necessary out-of-pocket
business expenses incurred by Executive in the performance of his duties
hereunder, including, without limitation, general business-related travel and
entertainment expenses, commuting expenses authorized by the Reporting Officer,
mobile phone expenses and high-speed internet access and other business related
office and computer supplies, payable in accordance with the Company’s normal
reimbursement policies in effect from time to time; and

(h) be entitled to trade shares of Company stock in accordance with Executive’s
Rule 10b5-1 plan dated September 24, 2014, subject to any restrictions imposed
under applicable securities laws and SEC regulations.

Executive shall not be entitled to receive any additional benefits or
compensation other than as set forth in Section 4 above and this Section 5. For
purposes of this Agreement, a “business day” is a day on which the Company is
open for business and shall not include a Saturday, Sunday or legal holiday.

 

3



--------------------------------------------------------------------------------

6. Termination.

(a) In the event of Executive’s termination of employment due to death or
disability, all obligations of the Company under this Agreement shall terminate
except with respect to (i) payment of Base Salary accruing prior to such
termination and any unreimbursed expenses (described in Section 5(g)) incurred
through the date of termination and accrued but unused vacation days in
accordance with Company policy (payable immediately following such termination),
any Performance Bonus earned but unpaid with respect to the calendar year ending
on or preceding the date of termination (payable in accordance with
Section 4(b)), and benefits under any employee benefit plan, policy or program
(including, without limitation, any Incentive Awards and other equity incentive
awards), payable in accordance with the terms of such plan, policy or program
(collectively, the “Accrued Benefits”), (ii) payment, if any, of a portion of
the Performance Bonus for the year in which termination occurs, based on actual
individual and Company performance results and multiplied by a fraction, (A) the
numerator of which shall be the number of days elapsed from the beginning of the
calendar year in which such termination occurs and (B) the denominator of which
shall be 365, payable in accordance with Section 4(b), (iii) continuation of
medical and other benefits in accordance with the benefit programs provided to
Executive through the end of the applicable Initial Term or Renewal Term in
which such termination occurs, and (iv) in the case of disability, payment of
such disability benefits as Executive is entitled to receive in accordance with
the applicable plan or program. As used herein, “disability” means the inability
of Executive to perform those duties and responsibilities that are the essential
functions of Executive’s position due to illness, accident or any other physical
or mental incapacity after a period of reasonable accommodation for such
disability, and as determined by a physician mutually acceptable to Executive
and the Company in accordance with the applicable disability insurance policy.

(b) During the Term, the Company may terminate Executive’s employment for Cause,
and in such event, upon written notice of termination to Executive (such
termination to be effective after compliance with the notice and cure and other
procedures set forth below in this subsection, as applicable), which notice
shall specify Cause in reasonable detail. As used herein, “Cause” shall mean:
(i) a good faith finding by the Company of Executive’s failure to perform his
material duties hereunder; (ii) Executive’s material violation of the Company’s
code of conduct; (iii) Executive’s act(s) or omission(s) amounting to willful
misconduct or gross negligence in the performance of his duties hereunder to the
detriment of the Company or any affiliate; (iv) Executive’s conviction for fraud
or embezzlement against the Company, its affiliates, suppliers or customers;
(v) Executive’s conviction of or pleading guilty or nolo contendere to any
felony under applicable law; or (vi) Executive’s failure to observe or perform
any material covenant, condition or provision of Sections 10 and 11 of this
Agreement. Except as to the immediately preceding clauses (iv), (v) or (vi) and
with respect to those Causes that are not capable of being cured, Executive will
have thirty (30) days from the date he receives written notice from the Company
specifying in reasonable detail the events or circumstances constituting Cause
to cure such Cause, and upon such timely cure, such Cause shall be deemed not to
have occurred; provided, however, the Company shall be obligated to give
Executive written notice (and an opportunity to cure) only once in any twelve
(12) consecutive month period with respect to similar acts or omissions giving
rise to such Cause.

(c) Executive may voluntarily resign Executive’s position with the Company for
Good Reason, at any time by providing thirty (30) days’ written notice to the
Reporting Officer

 

4



--------------------------------------------------------------------------------

(such termination to be effective after compliance with the cure and other
procedures set forth below in this subsection, as applicable). Executive will be
deemed to have resigned for “Good Reason” if Executive voluntarily terminates
Executive’s employment with the Company within sixty (60) days after the
occurrence of one or more of the following circumstances: (i) the Company’s
material breach of this Agreement; (ii) Executive’s position and/or duties are
changed from those contemplated herein such that Executive’s duties are no
longer consistent with the position of a chief operating officer of a company
comparable to the Company; or (iii) Executive is required to report to, or take
direction from, another person other than the Reporting Officer. Notwithstanding
anything contained in this Subsection (c), the Company shall be provided with
written notice of the specific circumstance giving rise to Good Reason and
thirty (30) days from receipt of written notice in which to cure such
circumstance.

7. Obligations of the Company Upon Termination.

(a) Notwithstanding anything to the contrary in this Agreement, regardless of
the nature of any termination of Executive’s employment other than a termination
for Cause, the Company agrees it will maintain and continue to pay at least 85%
of the cost of the Health Insurance through the end of the applicable Initial
Term or Renewal Term in which such termination occurs; provided that if the
terms of the Company group’s policy do not permit such continued coverage, the
Company will obtain replacement, individual health insurance coverage for
Executive and his spouse with substantially the same coverage as the Health
Insurance and pay 85% of the premiums for such policy. Executive acknowledges
and agrees that if the Company utilizes an employee leasing service for the
period through the end of the applicable Initial Term or Renewal Term in which
such termination occurs and the Health Insurance is available to Executive
post-termination as required pursuant to this Agreement and the Company pays 85%
of the premiums, the requirement of the Company provided for in this
Section 7(a) shall be deemed satisfied.

(b) If (i) the Company terminates Executive’s employment for Cause during the
Term, then this Agreement shall terminate without further obligations on the
part of the Company to Executive under Sections 4 and 5 of this Agreement, other
than for payment of the Accrued Benefits, and except in accordance with
Section 4(b), Executive shall not be entitled to any Performance Bonus earned
but unpaid with respect to the calendar year ending on or preceding the date of
termination for Cause, or (ii) Executive terminates his employment during the
Term for any reason other than Good Reason, then this Agreement shall terminate
without further obligations on the part of the Company to Executive under
Sections 4 and 5 of this Agreement, other than for payment of the Accrued
Benefits and portion of the Performance Bonus, if any, for the year in which
termination occurs, based on actual individual and Company performance results
and multiplied by a fraction, (A) the numerator of which shall be the number of
days elapsed from the beginning of the calendar year in which such termination
occurs and (B) the denominator of which shall be 365, payable in accordance with
Section 4(b).

(c) If either (i) Executive terminates this Agreement for Good Reason or
(ii) the Company terminates Executive’s employment without Cause, then the
Company shall pay to Executive (1) the Accrued Benefits, (2) a lump sum amount
equal to nine (9) months of Executive’s Base Salary payable within thirty
(30) days after the date of such termination, and (3) portion of the Performance
Bonus, if any, for the year in which termination occurs, based on actual
individual and Company performance results and multiplied by a fraction, (A) the
numerator of which shall be the

 

5



--------------------------------------------------------------------------------

number of days elapsed from the beginning of the calendar year in which such
termination occurs and (B) the denominator of which shall be 365, payable in
accordance with Section 4(b). In exchange for the payments described in clauses
(2) and (3) above, Executive shall, within thirty (30) days following such
termination, execute and return a full release of the Company and its affiliates
(that is no longer subject to revocation under applicable law) from all
obligations other than as set forth in this Section 7(c) (or Section 8(b), as
applicable) or from any usual and customary indemnification obligations of the
Company to Executive as an officer thereof, in substantially the form attached
hereto as Exhibit A (the “General Release”). Notwithstanding the foregoing, the
Company shall not be obligated to make any payments pursuant to this
Section 7(c) (except for the Accrued Benefits) until it has received such
release, fully executed by Executive. For avoidance of doubt, nonrenewal of this
Agreement pursuant to Section 2 hereof shall not constitute a termination by the
Company without Cause hereunder and shall not entitle Executive to receive any
payments pursuant to this Section 7(c).

(d) If Executive or the Company elects not to renew the Initial Term or any
Renewal Term as described in Section 2 above, Executive shall be entitled to the
Accrued Benefits and the Performance Bonus, if any, for the year in which
termination occurs, which shall be payable in accordance with Section 4(b).

(e) The parties hereto agree that Executive may designate, by written notice to
the Company, a beneficiary to receive the payments described in Sections 6 and 7
in the event of his death. The designation of any such beneficiary may be
changed by Executive from time to time by written notice to the Company. In the
event Executive fails to designate a beneficiary as herein provided, any
payments which are otherwise to be made to a designated beneficiary under
Sections 6 and 7 shall be made to the legal representative of Executive’s
estate.

8. Change of Control.

(a) For purposes of this Agreement, unless the Board of Directors of the Company
determines otherwise, a “Change of Control” of the Company shall be deemed to
have occurred at such time as:

(i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of the Company representing more
than 50% of the Company’s outstanding voting securities or rights to acquire
such securities, except for any voting securities issued or purchased under any
employee benefit plan of the Company or its subsidiaries;

(ii) a plan of reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or similar transaction is
approved or occurs or is effectuated pursuant to which the Company is not the
resulting or surviving entity; provided, however, that such an event listed
above will be deemed to have occurred or to have been effectuated only upon
receipt of all required regulatory approvals not including the lapse of any
required waiting periods; or

 

6



--------------------------------------------------------------------------------

(iii) a plan of liquidation of the Company is adopted and completed or an
agreement for the sale or liquidation of the Company is approved and completed.

(b) If, within the period ending twelve (12) months after the date of a Change
of Control, Executive’s employment with the Company is (i) terminated without
Cause by the Company (or by the acquiring or successor business entity following
a Change of Control), or (ii) terminated for Good Reason by Executive, the
Company shall pay to Executive (A) the Accrued Benefits, (B) portion of the
Performance Bonus, if any, for the year in which termination occurs, based on
actual individual and Company performance results and multiplied by a fraction,
(1) the numerator of which shall be the number of days elapsed from the
beginning of the calendar year in which such termination occurs and (2) the
denominator of which shall be 365, payable in accordance with Section 4(b), and
(C) an amount equal to twenty-four (24) months of Executive’s Base Salary,
payable in a lump sum no later than thirty (30) days following such termination,
subject to Executive’s execution and non-revocation of the General Release
within thirty (30) days following such termination. Upon any such Change of
Control, Executive’s unvested options to purchase shares of the Company’s common
stock and any Incentive Awards shall be one hundred percent (100%) vested, but
shall otherwise continue to be governed by the terms and conditions of the
applicable award agreement and equity incentive plan.

(c) Notwithstanding the foregoing, if, in connection with a transaction that
technically meets, or may meet, the definition of Change of Control as set forth
in Section 8(a) above, Executive’s employment by the Company or a successor to
the Company is terminated, but Executive is immediately re-hired as an employee
of a successor to the Company or surviving company in such a transaction in a
comparable position, with the same or greater total annual cash compensation,
including bonus potential, and with an employment agreement containing
substantially equivalent provisions as this Agreement with respect to
termination of Executive and severance, no benefits shall be payable to
Executive under Section 8(b).

9. Definitions. The following defined terms shall have the meanings ascribed
below. All other terms shall be given their normal and common usage.

(a) “Company Business” shall mean the research and development of therapeutic
agents whose primary pharmacological mechanisms of action modify galectins and
are applicable in the treatment of fibrosis, cancer and related diseases.

(b) “Competing Business” shall mean any person or entity that engages in a
commercial business that is the same or substantially similar to the Company
Business.

(c) “Confidential Information” shall mean data and information: (i) relating to
the Company Business, regardless of whether the data or information constitutes
a trade secret as that term is defined in the Georgia Trade Secrets Act or any
other applicable trade secrets law; (ii) disclosed to Executive or of which
Executive became aware as a consequence of Executive’s relationship with the
Company; (iii) having value to the Company; (iv) not generally known to
competitors of the Company; and (v) which includes trade secrets, methods of
operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information; provided,
however, that such term shall not mean data or information (A) which has been
voluntarily disclosed to the public by the Company, except where such public
disclosure has

 

7



--------------------------------------------------------------------------------

been made by Executive without authorization from the Company; (B) which has
been independently developed and disclosed by others; or (C) which has otherwise
entered the public domain through lawful means.

(d) “Key Employee” shall mean an employee who, by reason of the Company’s
investment of time, training, money, trust, exposure to the public, or exposure
to customers, vendors, or other business relationships during the course of the
employee’s employment with the Company, has gained a high level of notoriety,
fame, reputation, or public persona as the Company’s representative or
spokesperson or has gained a high level of influence or credibility with the
Company’s customers, vendors, or other business relationships or is intimately
involved in the planning for or direction of the Company Business or a defined
unit of the Company Business. Such term shall also mean an employee in
possession of selective or specialized skills, learning, or abilities or
customer contacts or customer information who has obtained such skills,
learning, abilities, contacts, or information by reason of having worked for the
Company.

(e) “Material Contact” shall mean the contact between Executive and each
customer or potential customer of the Company: (i) with whom or which Executive
dealt on behalf of the Company; (ii) whose dealings with the Company were
coordinated or supervised by Executive; (iii) about whom Executive obtained
Confidential Information in the ordinary course of business as a result of
Executive’s association with the Company; or (iv) who receives products and
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions, or earnings for Executive within two
(2) years prior to the date of the separation of Executive’s employment with the
Company.

(f) “Professional” shall mean an employee who has as a primary duty the
performance of work requiring knowledge of an advanced type in a field of
science or learning customarily acquired by a prolonged course of specialized
intellectual instruction or requiring invention, imagination, originality, or
talent in a recognized field of artistic or creative endeavor. Such term shall
not include employees performing technician work using knowledge acquired
through on-the-job and classroom training, rather than by acquiring the
knowledge through prolonged academic study, such as might be performed, without
limitation, by a mechanic, a manual laborer, or a ministerial employee.

(g) “Territory” shall mean the geographic area where Executive is working at the
time of separation of Executive’s employment with the Company.

10. Representations by Executive.

(a) Executive represents and warrants that Executive will engage in at least one
of the following activities or sets of activities on behalf of the Company:
(i) customarily and regularly solicits for the Company customers or prospective
customers; (ii) customarily and regularly engages in making sales or obtaining
orders or contracts for products or services to be performed by others;
(iii) performs the following duties: (A) has a primary duty of managing the
enterprise in which Executive is employed or of a customarily recognized
department or subdivision thereof, (B) customarily and regularly directs the
work of two or more employees, and (C) has the authority to hire or fire other
employees or has particular weight given to suggestions and recommendations as
to the hiring, firing, advancement, promotion, or any other change of status of
other employees; or (iv) performs the duties of a Key Employee or of a
Professional.

 

8



--------------------------------------------------------------------------------

(b) Executive represents and warrants that the limited covenants contained in
Section 11 below: (i) are fair and reasonable in that they are required for the
protection of the legitimate business interests of the Company, including its
customer relationships and Confidential Information; (ii) are not greater than
are necessary for the protection of the Company in light of the substantial harm
that the Company will suffer should Executive breach any of the provisions of
said covenants or agreements; (iii) form material consideration for this
Agreement; and (iv) do not prohibit Executive from engaging in his business,
trade or profession, or from becoming gainfully employed in such a way as to
provide a standard of living for himself, the members of his family, and those
dependent upon him, to which he and they have become accustomed and may expect.

(c) After consulting with an attorney or freely choosing not to consult with an
attorney, Executive hereby represents and warrants as to the reasonableness of
each of the covenants set forth in Section 11 below, and agrees that he will
not, in any action, suit or other proceeding, deny the reasonableness of, or
assert the unreasonableness of, the purpose, consideration for or scope of any
or all of the covenants set forth in Section 11 below.

(d) Executive acknowledges the duty and responsibility to maintain and safeguard
all Company property issued and/or provided to Executive, which includes all
Confidential Information in any medium. Executive further acknowledges that such
property is and shall always remain the property of the Company and is to be
returned to the Company promptly, upon request, and immediately upon the
separation of Executive’s employment with the Company at the Company’s expense
and in a manner approved by the Company. If the event that Executive does not
return such property to the Company upon the separation of Executive’s
employment, Executive understands and hereby expressly consents that the
Company, at its sole election, may debit against any monies owed to Executive
the full replacement cost of such property, subject to any and all applicable
law.

11. Covenants Necessary to the Company’s Business.

(a) Restrictions on Competition During Employment. Executive hereby covenants
and agrees that, at any and all times during the term of Executive’s employment
with the Company, Executive will not, on behalf of any Competing Business,
engage in any act of competition against the interests of the Company or any of
its affiliates, assigns or successors, as applicable, in any geographic
territory wherein the Company engages in the Company Business, regardless of the
capacity in which Executive is acting on behalf of the Competing Business. With
respect to this covenant restricting Executive’s behavior during the Term of
Executive’s employment only, prohibited acts of competition include, without
limitation, the following: (i) performing any services for a Competing Business;
(ii) soliciting or recruiting any customer or prospective customer of the
Company for a Competing Business; and/or (iii) hiring, recruiting or soliciting
any employee of the Company for a Competing Business. For purposes of this
Agreement, references to “affiliates” of the Company shall mean any party that
controls, is under common control with, or is controlled by, the Company.

 

9



--------------------------------------------------------------------------------

(b) Non-Solicitation of Customers Following Employment. Executive covenants and
agrees that, for a period of eighteen (18) months following the separation of
Executive’s employment with the Company, regardless of the reason for
separation, Executive will not, either directly or indirectly, in competition
with the Company Business, solicit, entice or recruit for a Competing Business,
attempt to solicit, entice or recruit for a Competing Business, or attempt to
divert or appropriate to a Competing Business, any actual or prospective
customer of the Company with whom Executive had Material Contact on behalf of
the Company; provided that this Section 11(b) shall terminate thirty (30) days
after termination of Executive’s employment unless the Company provides a
written list of actual or prospective customers of the Company with which it
believes Executive had Material Contact; provided further, that Executive shall
review such list of actual or prospective customers and, within ten (10) days
after delivery thereof to Executive, confirm in writing to the Company that such
list is accurate and complete or, if Executive does not agree with such list,
advise the Company as to any such disagreement. Executive and the Company agree
to use their good faith best efforts to resolve any disagreement as to the
contents of the list specified herein.

(c) Non-Competition Following Employment. Executive covenants and agrees that,
for a period of eighteen (18) months following the separation of Executive’s
employment with the Company, regardless of the reason for separation, Executive
shall not, within the Territory and on behalf of a Competing Business, either
directly or indirectly (whether through affiliates, subsidiaries or otherwise),
perform any duties that are the same or similar to those that he performed for
the Company within two (2) years prior to the separation of Executive’s
employment. Executive further covenants and agrees that, for a period of
eighteen (18) months following the separation of Executive’s employment with the
Company, he shall not, either directly or indirectly (whether through
affiliates, subsidiaries or otherwise), perform any duties that are the same or
similar to those that he performed for the Company within two (2) years prior to
the separation of Executive’s employment on behalf of the entities engaged in a
Competing Business. Notwithstanding the foregoing, nothing contained in this
Subsection (c) shall be deemed or interpreted to prevent Executive from
accepting a position with an employer that is engaged in business that includes,
but is not limited to, a Competing Business so long as Executive’s duties,
responsibilities and/or activities for such employer during the time period
specified herein do not include, directly or indirectly, duties,
responsibilities or activities involving the Competing Business portion of such
employer’s business.

(d) Non-Solicitation of Employees Following Employment. Executive covenants and
agrees that, for a period of eighteen (18) months following the separation of
Executive’s employment with the Company, regardless of the reason for
separation, Executive will not, either directly or indirectly, solicit, entice,
encourage, cause, or recruit any person employed by the Company and with whom
Executive had contact during Executive’s employment with the Company to leave
such person’s employment with the Company to join a Competing Business; provided
that general solicitations of employment through media of general circulation
and not directly targeting the Company’s employees shall not be a breach of this
provision.

(e) Protection of Confidential Information. Executive recognizes the interest of
the Company in maintaining the confidential nature of its Confidential
Information. Accordingly, and in addition to the covenants described in
subparagraphs (a) through (d) above, Executive covenants and agrees that
Executive will not, at any time, other than in the performance of Executive’s
duties for the Company, both during and after Executive’s employment with the

 

10



--------------------------------------------------------------------------------

Company, communicate or disclose to any person or entity, or use for Executive’s
benefit, or for the benefit of any other person or entity, including any
Competing Business, either directly or indirectly, any of the Company’s
Confidential Information.

12. Legal Remedies. Executive acknowledges and agrees that by virtue of the
duties and responsibilities attendant to Executive’s employment with the Company
and Executive’s access to Confidential Information, the Company may suffer
irreparable loss and damage if Executive should breach or violate any of the
covenants and agreements contained in Section 11 of this Agreement. Executive
therefore agrees and consents that, in addition to any other remedies available
to the Company, the Company shall be entitled to seek a temporary restraining
order, preliminary injunction and/or permanent injunction, without any bond or
other security being required, to prevent a breach or contemplated breach by
Executive and by any person or entity to whom Executive provides or proposes to
provide any services in violation of any of the covenants or agreements
contained in Section 11 of this Agreement. Any rights created by this Agreement
shall be in addition to, and not in lieu of, any other remedies that may exist
under any applicable law or in equity.

13. Governing Law. The laws of the state of Georgia, including without
limitation those contained in O.C.G.A. §§ 13-8-50 et seq., shall govern the
validity, interpretation, construction, performance and enforcement of this
Agreement.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

15. Waiver. The waiver by one party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision by the other party. The
failure of a party at any time to require performance of any provision hereof
shall in no manner affect its right at a later time to enforce the same.

16. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it valid,
enforceable and legal; provided, however, if the provision so held to be
invalid, unenforceable or otherwise illegal cannot be reformed so as to be valid
and enforceable, then it shall be severed from, and shall not affect the
enforceability of, the remaining provisions of the Agreement.

17. Construction. The parties acknowledge that they have fully read, understood
and unconditionally accepted this Agreement, after having the opportunity to
consult with an attorney, and acknowledge that this Agreement is mutual and
binding upon all parties hereto.

18. Notices. All notices, requests, demands, claims or other communications
hereunder will be in writing and shall be deemed duly given if personally
delivered, sent by telefax, “pdf’ or sent by a recognized overnight delivery
service which guarantees next day delivery (“Overnight

 

11



--------------------------------------------------------------------------------

Delivery”), or mailed registered or certified mail, return receipt requested,
postage prepaid, transmitted or addressed to the intended recipient as set forth
below:

 

in the case of the Company to:

  

Galectin Therapeutics Inc.

4960 Peachtree Industrial Boulevard

Suite 240

Norcross, GA 30071

Facsimile: 770-864-1327

Attn: Chief Executive Officer

with a copy to:

  

McKenna Long & Aldridge LLP

303 Peachtree Street

Suite 5300

Atlanta, GA 30308

Facsimile: 404-527-4198

Attn: Robert E. Tritt

and in the case of Executive to:

   At the address shown on the records of the Company with a copy via email to
                                        

with a copy to:

  

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Facsimile: 919-781-4865

Attn: W. David Mannheim

or at such other addresses as any party hereto notifies the other parties hereof
in writing in accordance with this Section. The parties hereto agree that
notices or other communications that are sent in accordance herewith (a) by
personal delivery, telefax or “pdf”, will be deemed received on the day sent or
on the first business day thereafter if not sent on a business day, (b) by
Overnight Delivery, will be deemed received on the first business day
immediately following the date sent, and (c) by U.S. mail, will be deemed
received three (3) business days immediately following the date sent.

19. Benefit. This Agreement is not assignable or delegable, in whole or in part,
by Executive without the prior written consent of the Company. Notwithstanding
the foregoing, the covenants of Executive contained in this Agreement shall be
binding upon Executive’s heirs and legal representatives and shall survive the
termination of this Agreement. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. Furthermore, the Company shall have the
right to assign this Agreement to its successors and assigns, and all covenants
herein shall inure to the benefit of, and be enforceable by, said successors and
assigns.

20. Prior Agreement; Modification. This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter contained herein and
supersedes any and all prior agreements or understandings between Executive and
the Company with respect to the subject

 

12



--------------------------------------------------------------------------------

matter hereof, including without limitation, the Prior Agreement. This Agreement
may only be amended or superseded only by an agreement in writing signed by the
parties hereto. No action or course of conduct shall constitute a waiver of any
of the terms and conditions hereof, unless such waiver is specified in writing
and, in the case of such action by the Company, approved by the Reporting
Officer, and then only to the extent so specified.

21. Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

22. Litigation Assistance. Executive agrees that following the termination of
his employment hereunder, regardless of the reason for or manner of such
termination, other than death or a disability that prevents his cooperation, he
shall, upon reasonable notice, furnish such information and give such assistance
to the Company in any controversy or matter involving litigation as may
reasonably be requested by the Company. The Company shall compensate Executive
for all reasonable out-of-pocket expenses incurred while so assisting the
Company and shall pay Executive a per diem equal to Executive’s last Base Salary
under this Agreement divided by two hundred twenty three (223). Executive is not
obligated to assist in any controversy or litigation between the Company and
Executive.

23. Interpretation. Should any provision of this Agreement require a judicial
interpretation, it is agreed that the judicial body interpreting or construing
this Agreement shall not apply the assumption that the terms of this Agreement
shall be more strictly construed against one party by reason of the rule of
legal construction that an instrument is to be construed more strictly against
the party which itself or through its agents prepared the agreement. The parties
acknowledge and agree that they and their agents have each had the opportunity
to participate equally in the negotiations and preparation of this Agreement,
and Executive acknowledges that he has had the opportunity to consult legal
counsel regarding the terms hereof.

24. No Limitation. Notwithstanding anything to the contrary, nothing in this
Agreement shall be construed to limit the common law rights of the Company
and/or its affiliates with respect to their Confidential Information.

25. Code Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment that are considered “nonqualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“nonrenewal,” “termination of employment” or like terms shall mean “separation
from service.” If Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment that is considered
nonqualified deferred compensation under Code Section 409A payable on account

 

13



--------------------------------------------------------------------------------

of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Executive, and (ii) the date of Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 25 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect, and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.

(c) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement that is considered nonqualified deferred compensation. In
no event shall the timing of Executive’s execution of the General Release,
directly or indirectly, result in Executive designating the calendar year of
payment, and if a payment that is subject to execution of the General Release
could be made in more than one taxable year, payment shall be made in the later
taxable year. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or any damages for failing to comply with Code Section 409A.

26. Survival. Sections 7 through 25 hereof shall survive the termination of this
Agreement.

[Signatures begin on following page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

GALECTIN THERAPEUTICS INC.,

a Nevada corporation

By:   /s/ Peter G. Traber, MD

Name:   Peter G. Traber, MD Title:   President, CEO and CMO

 

EXECUTIVE: /s/ Harold Shlevin Harold Shlevin

[Signature page to Employment Agreement]

 

15



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For and in consideration of the separation payments provided to Harold Shlevin
(“Executive”) pursuant to the Amended and Restated Employment Agreement between
Galectin Therapeutics, Inc. (“Employer”) and Executive, effective as of
                    , 2014 (the “Employment Agreement”), which is expressly
incorporated by reference herein, along with other consideration, the receipt
and sufficiency of which are hereby acknowledged, Executive does hereby release,
acquit, and forever discharge Employer (and any affiliate, subsidiary, officer,
director or employee of Employer) from, and does hereby covenant and agree never
to institute or cause to be instituted any suit or other form of action or
proceeding of any kind or nature whatsoever against Employer (or any affiliate,
subsidiary, officer, director, or employee of Employer) based upon, any and all
claims, demands, indebtedness, agreements, promises, causes of action,
obligations, damages, or liabilities of any nature whatsoever, in law or in
equity, whether or not known, suspected or claimed, that Executive ever had, has
claimed to have, now has, or may hereafter have or claim to have against
Employer by reason of any act, event, occurrence, or thing occurring on or
before the date of this General Release.

The claims released herein specifically include, but are not limited to, any
claims for wages, bonuses, commissions, or other forms of compensation; any
claims arising in tort or contract; any claim based on wrongful discharge; any
claim based on breach of contract; any claim based on sexual harassment or any
other form of workplace harassment; and any claim arising under federal, state
or local law prohibiting race, sex, age, religion, national origin, handicap,
disability or other forms of discrimination, or retaliation, including but not
limited to Title VII of the Civil Rights Act of 1964; the civil rights statute
known as 42 U.S.C. § 1981; the Equal Pay Act; the Age Discrimination in
Employment Act; the Older Workers Benefit Protection Act; the Pregnancy
Discrimination Act; the Americans with Disabilities Act; the Family and Medical
Leave Act; the Workers Adjustment and Retraining Notification Act; the Fair
Credit Reporting Act; the Lilly Ledbetter Fair Pay Act; the Genetic Information
Nondiscrimination Act; the Uniformed Services Employment and Reemployment Rights
Act; the anti-retaliation provision of the Sarbanes-Oxley Act or any other law
prohibiting whistleblower retaliation; the Employment Polygraph Protection Act;
and the Employee Retirement Income Security Act, each as amended.

The foregoing release does not release or impair: (a) Employer’s obligation to
pay separation payments to Executive as provided Section [7(c)/8(b)] of the
Employment Agreement; (b) any rights Executive has under any grants of stock
options, restricted stock, or other forms of equity that may have been provided
to Executive during his/her employment (such grants to be governed by the
applicable equity plan and grant agreement); (c) any rights Executive has under
applicable workers compensation laws; (d) any vested rights under a qualified
retirement plan; (e) any other claims that cannot lawfully be released;
(f) Executive’s ability to communicate with the Equal Employment Opportunity
Commission or any other governmental agency, as long as Executive does not seek
any personal relief for any claims released herein; (g) any claims arising after
the date of Executive’s execution of this General Release; (h) any rights to
insurance benefits under any directors & officers liability insurance policy
maintained by Employer; or (i) any right to indemnification or defense that
Executive may have under state or other law; under the charter, articles, or
by-laws of the Company; or pursuant to a written agreement between Executive and
the Company.

 

16



--------------------------------------------------------------------------------

Executive has been advised to consult with an attorney of Executive’s choice
regarding the form and content of this General Release, and Executive enters
into this General Release voluntarily and of Executive’s own free will.
Executive has been provided with a period of at least twenty-one (21) days [45
days if part of group program] within which to consider the terms of this
General Release. Executive may revoke this General Release within seven (7) days
after signing it, by delivering written notice of revocation to the
                     of Employer. This General Release will not become effective
or enforceable until the seven-day revocation period has expired. Executive
acknowledges that execution of this General Release is a condition precedent to
receipt of the severance payments provided in the Employment Agreement, and
that, in the absence of fulfilling this condition precedent by executing this
General Release, Executive would not be entitled to receive those severance
payments. If Executive revokes this General Release within seven (7) days after
signing it, it will become null and void, and Executive will not be entitled to
any of the severance benefits provided in the Employment Agreement.

This General Release and the releases and covenants contained herein shall be
binding upon Executive, his heirs, executors, administrators, assigns, agents,
attorneys in fact, attorneys at law, and representatives. This General Release
and the releases and covenants contained herein shall inure to the benefit of
Employer and each of its predecessors, successors, and assigns, and to each of
its and their past and present employees, agents, attorneys in fact, attorneys
at law, representatives, officers, directors, shareholders, partners, joint
venturers, and all of said individuals’ heirs, executors, administrators and
assigns.

Witness the execution of this General Release on the          day of
                    , 201    .

 

  Harold Shlevin

 

17